DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         AUBREY E. ROGERS,
                             Appellant,

                                     v.

                DEUTSCHE BANK NATIONAL TRUST,
                           Appellee.

                              No. 4D20-1089

                              [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502017CA011618.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

  Sarah T. Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.